DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 7/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 6/7/2021 and 10/25/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of US PAT 11,055,490. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the US PAT 11,055,490.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the US PAT and instant application.  

Instant application: 17/303,680
US PAT 11,055,490
21. (New) A computer-implemented method for generating a prediction (a) in real- time using machine learning, and (b) based at least in part on a first structured representation of a first natural language data object, the computer-implemented method comprising: 


identifying, by a processor, an indexed representation of a first natural language data object; 





identifying, by the processor, one or more low-occurrence phrases in the indexed representation; 

for each low-occurrence phrases of one or more low-occurrence phrases, identifying, by the processor, a label phrase; 

for each low-occurrence phrases of one or more low-occurrence phrases, identifying, by the processor, a low-occurrence phrase identifier; 

for each label phrase associated with a low-occurrence phrase of the one or more low- occurrence phrases, identifying, by the processor, a label phrase identifier; 

updating, by the processor, the indexed representation by replacing each low-occurrence phrase identifier associated with a low-occurrence phrase of the one or more low-occurrence phrases with a label phrase identifier for a label phrase associated with the low-occurrence phrase; 


determining, by the processor, an individual frequency for each of one or more dominant phrases in the first natural language data object; 
























determining, by the processor, a semantically-adjusted frequency for each first dominant phrase of the one or more dominant phrases based at least in part on the individual frequency for the first dominant phrase and each individual frequency for any dependent phrase for the first dominant phrase, wherein, responsive to the first dominant phrase being associated with any dependent phrases: (i) the first dominant phrase comprises each dependent phrase for the first dominant phrase and is larger in size than each dependent phrase for the first dominant phrase, and (ii) each dependent phrase for the first dominant phrase is a second dominant phrase of the one or more dominant phrases; 


generating, by the processor, a first structured representation of the first natural language data object based at least in part on each semantically-adjusted frequency associated with a third dominant phrase of the one or more dominant phrases;


providing, by the processor, at least a portion of the first structured representation as input to a machine learning model; 

generating, by the processor and using the machine learning model, a prediction corresponding to the first natural language data object; and 



providing, by the processor, the prediction to an end user computing entity, wherein the prediction is displayed by the end user computing entity.
1. A computer-implemented method for generating a prediction (a) in real-time using machine learning, and (b) based at least in part on a first structured representation of a first natural language data object, the computer-implemented method comprising:


identifying, by one or more processors, an indexed representation of a first natural language data object;
10. The computer-implemented method of claim 1, further comprising:


identifying one or more low-occurrence phrases in the indexed representation;


for each low-occurrence phrases of one or more low-occurrence phrases, identifying a label phrase;

for each low-occurrence phrases of one or more low-occurrence phrases, identifying a low-occurrence phrase identifier;


for each label phrase associated with a low-occurrence phrase of the one or more low-occurrence phrases, identifying a label phrase identifier; and

updating the indexed representation by replacing each low-occurrence phrase identifier associated with a low-occurrence phrase of the one or more low-occurrence phrases with a label phrase identifier for a label phrase associated with the low-occurrence phrase.


determining, by the one or more processors, an individual frequency for each of one or more dominant phrases in the first natural language data object, wherein determining an individual frequency for each of the one or more dominant phrases in the first natural language data object comprises:
     obtaining, by the one or more processors, a vocabulary domain associated with the first natural language data object, wherein the vocabulary domain is associated with one or more first phrases,
     determining, by the one or more processors, an individual frequency for each first phrase of the one or more first phrases based at least in part on a count of occurrences of the first phrase in the indexed representation of the first natural language data object, and
     identifying, by the one or more processors and based at least in part on each individual frequency associated with a first phrase of the one or more first phrases, one or more dominant phrases of the one or more first phrases;

determining, by the one or more processors, a semantically-adjusted frequency for each first dominant phrase of the one or more dominant phrases based at least in part on the individual frequency for the first dominant phrase and each individual frequency for any dependent phrase for the first dominant phrase, wherein, if the first dominant phrase is associated with any dependent phrases: (i) the first dominant phrase comprises each dependent phrase for the first dominant phrase and is larger in size than each dependent phrase for the first dominant phrase, and (ii) each dependent phrase for the first dominant phrase is a second dominant phrase of the one or more dominant phrases;


generating, by the one or more processors, a first structured representation of the first natural language data based at least in part on each semantically-adjusted frequency associated with a third dominant phrase of the one or more dominant phrases;


providing, by the one or more processors, at least a portion of the first structured representation as input to a machine learning model;

generating, by the one or more processors and using the machine learning model, a prediction corresponding to the first natural language data object; and



providing, by the one or more processors, the prediction to an end user computing entity, wherein the prediction is displayed by the end user computing entity.


The other independent claims 31 and 37 are also similar to the independent claims 1, 11, and 16 in view of the claim 10 of the US PAT.
With respect to the dependent claims, each claim maps to a corresponding dependent claim of the US PAT or are found within the scope of the independent claim.


Claims 21-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 21-35 of copending Application No. 17/303,678. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the copending application.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the copending application and instant application.  

Copending application: 17/303,680
Instant Application No. 17/303,678
21. (New) A computer-implemented method for generating a prediction (a) in real- time using machine learning, and (b) based at least in part on a first structured representation of a first natural language data object, the computer-implemented method comprising: 


identifying, by a processor, an indexed representation of a first natural language data object; 





identifying, by the processor, one or more low-occurrence phrases in the indexed representation; 

for each low-occurrence phrases of one or more low-occurrence phrases, identifying, by the processor, a label phrase; 

for each low-occurrence phrases of one or more low-occurrence phrases, identifying, by the processor, a low-occurrence phrase identifier; 

for each label phrase associated with a low-occurrence phrase of the one or more low- occurrence phrases, identifying, by the processor, a label phrase identifier; 

updating, by the processor, the indexed representation by replacing each low-occurrence phrase identifier associated with a low-occurrence phrase of the one or more low-occurrence phrases with a label phrase identifier for a label phrase associated with the low-occurrence phrase; 


determining, by the processor, an individual frequency for each of one or more dominant phrases in the first natural language data object;


determining, by the processor, a semantically-adjusted frequency for each first dominant phrase of the one or more dominant phrases based at least in part on the individual frequency for the first dominant phrase and each individual frequency for any dependent phrase for the first dominant phrase, wherein, responsive to the first dominant phrase being associated with any dependent phrases: (i) the first dominant phrase comprises each dependent phrase for the first dominant phrase and is larger in size than each dependent phrase for the first dominant phrase, and (ii) each dependent phrase for the first dominant phrase is a second dominant phrase of the one or more dominant phrases; 










































generating, by the processor, a first structured representation of the first natural language data object based at least in part on each semantically-adjusted frequency associated with a third dominant phrase of the one or more dominant phrases;


providing, by the processor, at least a portion of the first structured representation as input to a machine learning model; 


generating, by the processor and using the machine learning model, a prediction corresponding to the first natural language data object; and 


providing, by the processor, the prediction to an end user computing entity, wherein the prediction is displayed by the end user computing entity.
21. (New) A computer-implemented method for generating a prediction (a) in real-time using machine learning, and (b) based at least in part on a first structured representation of a first natural language data object, the computer-implemented method comprising: 


identifying, by a processor, an indexed representation of a first natural language data object; 

29. (New) The computer-implemented method of claim 21, further comprising:

 identifying one or more low-occurrence phrases in the indexed representation;


 for each low-occurrence phrases of one or more low-occurrence phrases, identifying a label phrase; 

for each low-occurrence phrases of one or more low-occurrence phrases, identifying a low-occurrence phrase identifier; 


for each label phrase associated with a low-occurrence phrase of the one or more low- occurrence phrases, identifying a label phrase identifier; and 

updating the indexed representation by replacing each low-occurrence phrase identifier associated with a low-occurrence phrase of the one or more low-occurrence phrases with a label phrase identifier for a label phrase associated with the low-occurrence phrase.


determining, by the processor, an individual frequency for each of one or more dominant phrases in the first natural language data object; 


determining, by the processor, a semantically-adjusted frequency for each first dominant phrase of the one or more dominant phrases based at least in part on the individual frequency for the first dominant phrase and each individual frequency for any dependent phrase for the first dominant phrase, wherein, responsive to the first dominant phrase being associated with any dependent phrases: (i) the first dominant phrase comprises each dependent phrase for the first dominant phrase and is larger in size than each dependent phrase for the first dominant phrase, and (ii) each dependent phrase for the first dominant phrase is a second dominant phrase of the one or more dominant phrases, wherein determining each semantically-adjusted frequency comprises: 
     
identifying a third value, wherein the third value is initially configured to be a second preconfigured value;     
     identifying a fourth value, wherein the fourth value is configured to be one; and 
     in response to determining that the third value is higher than the fourth value, iteratively perform operations comprising: 
          identifying one or more selected dominant phrases of the one or more dominant phrases, wherein each selected dominant phrase of the one or more dominant phrases has a size equal to third value; 
          for each selected dominant phrase of the one or more selected dominant phrases that has at least one dependent phrase, identifying, from one or more dependent phrases for the selected dominant phrase, one or more neighbor phrases for the selected dominant phrase, wherein each neighbor phrase of the one or more neighbor dependent phrases has a direct semantic relationship with the selected dominant phrase based at least in part on a semantic relationship graph associated with the one or more dominant phrases; 
          for each selected dominant phrase of the one or more selected dominant phrases, determining the semantically-adjusted frequency for the selected dominant phrase by subtracting the individual frequency for the selected dominant phrase by any individual frequencies for any neighbor phrases for the selected dominant phrase; and 
          updating the third value by decrementing the third value; 


generating, by the processor, a first structured representation of the first natural language data object based at least in part on each semantically-adjusted frequency associated with a third dominant phrase of the one or more dominant phrases; 


providing, by the processor, at least a portion of the first structured representation as input to a machine learning model; 


generating, by the processor and using the machine learning model, a prediction corresponding to the first natural language data object; and 


providing, by the processor, the prediction to an end user computing entity, wherein the prediction is displayed by the end user computing entity.


The other independent claims 31 and 37 are also similar to the independent claims 21, 30, and 35 in view of the claim 29 of the copending application.
With respect to the dependent claims, each claim maps to a corresponding dependent claim of the copending application or are found within the scope of the independent claim.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 21-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 21-37 of copending Application No. 17/303,679. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the copending application.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the copending application and instant application.  

Instant application: 17/303,680
Copending Application No. 17/303,679
21. (New) A computer-implemented method for generating a prediction (a) in real- time using machine learning, and (b) based at least in part on a first structured representation of a first natural language data object, the computer-implemented method comprising: 


identifying, by a processor, an indexed representation of a first natural language data object; 




identifying, by the processor, one or more low-occurrence phrases in the indexed representation; 

for each low-occurrence phrases of one or more low-occurrence phrases, identifying, by the processor, a label phrase; 

for each low-occurrence phrases of one or more low-occurrence phrases, identifying, by the processor, a low-occurrence phrase identifier; 

for each label phrase associated with a low-occurrence phrase of the one or more low- occurrence phrases, identifying, by the processor, a label phrase identifier; 

updating, by the processor, the indexed representation by replacing each low-occurrence phrase identifier associated with a low-occurrence phrase of the one or more low-occurrence phrases with a label phrase identifier for a label phrase associated with the low-occurrence phrase; 


determining, by the processor, an individual frequency for each of one or more dominant phrases in the first natural language data object;

determining, by the processor, a semantically-adjusted frequency for each first dominant phrase of the one or more dominant phrases based at least in part on the individual frequency for the first dominant phrase and each individual frequency for any dependent phrase for the first dominant phrase, wherein, responsive to the first dominant phrase being associated with any dependent phrases: (i) the first dominant phrase comprises each dependent phrase for the first dominant phrase and is larger in size than each dependent phrase for the first dominant phrase, and (ii) each dependent phrase for the first dominant phrase is a second dominant phrase of the one or more dominant phrases; 


generating, by the processor, a first structured representation of the first natural language data object based at least in part on each semantically-adjusted frequency associated with a third dominant phrase of the one or more dominant phrases;


providing, by the processor, at least a portion of the first structured representation as input to a machine learning model; 


generating, by the processor and using the machine learning model, a prediction corresponding to the first natural language data object; and 



































providing, by the processor, the prediction to an end user computing entity, wherein the prediction is displayed by the end user computing entity.
21. (New) A computer-implemented method for generating a prediction (a) in real-time using machine learning, and (b) based at least in part on a first structured representation of a first natural language data object, the computer-implemented method comprising: 


identifying, by a processor, an indexed representation of a first natural language data object; 

30. (New) The computer-implemented method of claim 21, further comprising: 

identifying one or more low-occurrence phrases in the indexed representation; 


for each low-occurrence phrases of one or more low-occurrence phrases, identifying a label phrase; 

for each low-occurrence phrases of one or more low-occurrence phrases, identifying a low-occurrence phrase identifier; 


for each label phrase associated with a low-occurrence phrase of the one or more low- occurrence phrases, identifying a label phrase identifier; and 

updating the indexed representation by replacing each low-occurrence phrase identifier associated with a low-occurrence phrase of the one or more low-occurrence phrases with a label phrase identifier for a label phrase associated with the low-occurrence phrase.


determining, by the processor, an individual frequency for each of one or more dominant phrases in the first natural language data object; 

determining, by the processor, a semantically-adjusted frequency for each first dominant phrase of the one or more dominant phrases based at least in part on the individual frequency for the first dominant phrase and each individual frequency for any dependent phrase for the first dominant phrase, wherein, responsive to the first dominant phrase being associated with any dependent phrases: (i) the first dominant phrase comprises each dependent phrase for the first dominant phrase and is larger in size than each dependent phrase for the first dominant phrase, and (ii) each dependent phrase for the first dominant phrase is a second dominant phrase of the one or more dominant phrases; 


generating, by the processor, a first structured representation of the first natural language data object based at least in part on each semantically-adjusted frequency associated with a third dominant phrase of the one or more dominant phrases; 


providing, by the processor, at least a portion of the first structured representation as input to a machine learning model; 


generating, by the processor and using the machine learning model, a prediction corresponding to the first natural language data object, 
wherein generating the prediction corresponding to the first natural language data object comprises: 


     identifying a plurality of natural language objects, wherein the one or more natural language objects comprise the first natural language data object and one or more second natural language objects, and each second natural language object of the one or more second natural language objects is associated with a second structured representation of one or more structured representations; 
     identifying one or more predictive phrases;    
     identifying one or more phrase parameters, wherein each phrase parameter of the one or more phrase parameters is associated with a predictive phrase of the one or more predictive phrases; 
     processing the first structured representation and the one or more second structured representations in accordance with the one or more phrase parameters to generate a parameterized representation of the one or more natural language objects; and 
     processing the parametrized representation to generate one or more predictions; and 


providing, by the processor, the prediction to an end user computing entity, wherein the prediction is displayed by the end user computing entity.


The other independent claims 31 and 37 are also similar to the independent claims 21, 31, and 37 in view of the claim 30 of the copending application.
With respect to the dependent claims, each claim maps to a corresponding dependent claim of the copending application or are found within the scope of the independent claim.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 21-37 are allowed over the prior art of record.

Most pertinent prior art:
CHU (US 7,548,910 B1) discloses a computer-implemented method for predictive analysis of a first natural language object, the computer-implemented method comprising: 
identifying an indexed representation of the first natural language object (CHU Col 6:52-57– “FIG. 4 is a flow diagram of a process implemented by the indexing module 200 for mapping various permutations of words in an input free-text to predefined concepts according to one embodiment of the invention. In step 400, the indexing module 200 receives an input text. In step 402, the indexing module tokenizes the text into a list of words.”; Col 7:7-10 – “In step 406, the indexing module maps the unique words in the word list to WIDS using the word hash table 302. In step 408, the word-to-PID table 304 is invoked to retrieve the PIDs for each WID.”); 
determining an individual frequency for each of one or more dominant phrases in the first natural language object (CHU Col 10:17-57– “A phrase is represented by two sets. The first set consists of ordered pairs of the phrase's word stems (s) and their occurrence counts in the phrase (πs, p). The second set consists of ordered pairs of the phrase's concepts (c) and their occurrence counts (πc, p). Formally, a phrase (p) is defined as the pair of sets where p=({(s, πs, p)}sεS, {(c, πc, p)}cεC). We denote the set of all phrases by P. Furthermore, we require that there is at least one stem in each phrase, i.e., for each phrase p εP, there exists some stem s such that πs, p≧1. We use a phrase vector xp to represent a document x, xp={(p, τp, x)}pεP, where τp, x is the number of times phrase p occurs in document x.”); 
determining a semantically-adjusted frequency for each first dominant phrase of the one or more dominant phrases (CHU Col 10:17-57 – “A phrase is represented by two sets. The first set consists of ordered pairs of the phrase's word stems (s) and their occurrence counts in the phrase (πs, p). The second set consists of ordered pairs of the phrase's concepts (c) and their occurrence counts (πc, p). Formally, a phrase (p) is defined as the pair of sets where p=({(s, πs, p)}sεS, {(c, πc, p)}cεC). We denote the set of all phrases by P. Furthermore, we require that there is at least one stem in each phrase, i.e., for each phrase p εP, there exists some stem s such that πs, p≧1. We use a phrase vector xp to represent a document x, xp={(p, τp, x)}pεP, where τp, x is the number of times phrase p occurs in document x.”; Col – “The key concepts for an input free text returned by the indexing module 200 are provided to the query expansion module 202. The query expansion module 202 automatically expands scenario concepts cs for a given key concept ck, based on the semantic structure provided by the knowledge source 118.”) based on the individual frequency for the first dominant phrase and each individual frequency for any dependent phrase for the first dominant phrase (CHU Col 10:17-57 – “the phrase’s word stems (s) and their occurrence counts in the phrase  (πs, p)”), wherein, if the first dominant phrase is associated with any dependent phrases (CHU Fig 3A-3C; Col 6:42-51– “A word hash table 302 maps a word in the phrase table to a unique word identifier (WID). A word-to-PID table 304 maps a WID to a list of phrase identifier PIDs. The word-to-PID table 304 is therefore an inverted index indicating the phrase list where a word occurs.”): 
(i) the first dominant phrase includes each dependent phrase for the first dominant phrase (CHU Fig. 3A – “PID 3; A, B”; Col 6:34-41 – “A phrase table 300 includes a list of concepts that are maintained by the knowledge source 118. The phrase table includes a phrase identifier (PID) 300 a identifying the particular phrase, a set of words 300 b making up the phrase, a number of words 300 c in the phrase, and a unique concept identifier (CUI) associated with the phrase. According to one embodiment of the invention, the phrase table is sorted according to an increasing number of words.”) and is larger in size than each dependent phrase for the first dominant phrase, (CHU Fig. 3A – “PID 3; A, B”; Col 6:34-41– “A phrase table 300 includes a list of concepts that are maintained by the knowledge source 118. The phrase table includes a phrase identifier (PID) 300 a identifying the particular phrase, a set of words 300 b making up the phrase, a number of words 300 c in the phrase, and a unique concept identifier (CUI) associated with the phrase. According to one embodiment of the invention, the phrase table is sorted according to an increasing number of words.”;  For example, the phrase 7 (PID 7 in Fig. 3A) includes three words: A, D, E.  Thus, the dominant phrase 7 is larger in size than each dependent phrase (A, D, E). ) and (ii) each dependent phrase for the first dominant phrase (CHU Fig. 3 A – “PID 7: A, D, E”) is a second dominant phrase of the one or more dominant phrases (CHU Fig. 3A Note that the phrase 5 (E,D) is a dominant phrase, and is also a dependent phrase of the phrase 7 (A,D,E).); 

generating a first structured representation of the first natural language object based on each semantically-adjusted frequency (CHU Col 4:32-42– “The computer 100 also generates indexing information for free-text documents in the documents database 110 in response to the indexing commands. Exemplary free-text documents include patient reports, medical literature, teaching files, and news articles. The generated indexing information is stored in an index database 114. The indexing information may also be returned to the output device 112 or the user terminal 104.”; Col 7:19-22– “In step 414, the indexing module retrieves the CUIs for the remaining phrases using the CUI table 306. In step 416, the retrieved CUIs and associated phrases are then returned in step 416.”) associated with a third dominant phrase of the one or more dominant phrases (CHU Fig. 3A; Note that there are many different phrases processed through the method/system.); and 

providing the first structured representation (CHU Col 4:32-42 “The computer 100 also generates indexing information for free-text documents in the documents database 110 in response to the indexing commands. Exemplary free-text documents include patient reports, medical literature, teaching files, and news articles. The generated indexing information is stored in an index database 114. The indexing information may also be returned to the output device 112 or the user terminal 104.”).

However, CHU fails to teach all the recited limitations in the independent claims 21, 31 and 37.  Therefore, the independent Claims 21, 31 and 37 are deemed allowable.  The dependent claims further limit the claims and are therefore deemed allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655